EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 13 July 2022.  Claims 1-9 and 11-20 are now pending.  The Examiner acknowledges the amendments to claims 11, 14 and 15.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS: 

At line 4 of claim 1, “shapes” has been changed to --shapes;--.

Reasons for Allowance
Claims 1-9 and 11-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-9, 11, 12 and 16-20, while the prior art teaches a device comprising: a pressure field stimulator having a cup and a driver; and an arm having a first end mechanically coupled to the pressure field stimulator; wherein the arm is adaptable into a plurality of shapes, the prior art of record does not teach or fairly suggest a device as claimed by Applicant, wherein the cup is formed of a flexible resilient material comprising a cavity; and wherein the driver of the pressure field stimulator comprises: a plate disposed on an underside of the cup; a cam disposed adjacent to the plate; and a motor mechanically coupled to the cam.  
Regarding claims 13-15, while the prior art teaches a device comprising: a pressure field stimulator having a cup; and an arm having a first end mechanically coupled to the pressure field stimulator; wherein the arm is adaptable into a plurality of shapes; wherein a second stimulator is disposed on a second end of the arm, the prior art of record does not teach or fairly suggest a device as claimed by Applicant, wherein the second stimulator comprises an enclosure comprising an opening, wherein the enclosure is an elongate shape; a threaded post disposed within the enclosure, the threaded post comprising a plurality of pitched threads; a roller disposed within the plurality of pitched threads, wherein the roller protrudes outside the opening of the enclosure; a driver configured to rotate the threaded post; and an elastic sheath disposed at least over the opening.

Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,959,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791